Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Amendment and an RCE were filed on January 18, 2022.
In the Amendment, claims 1, 9, 25, 29, 32, 33, and 35 were amended and claims 8, 28, 30, and 31 were cancelled.  New claims 38-41 were added.
Claims 1-4, 6, 7, 9-13, 25-27, 29, and 32-41 are currently pending and under examination, of which claims 1, 25, and 29 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of independent claims 1 and 25 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 3-4, 6, 7, 9, 12, 13, 26, 27, and 38-41 depend directly, or indirectly, from independent claims 1 and 25. 

Claim Objections
Claim 25 is objected to because of the following informalities:  Line 8, insert “the” before “at least one power line”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 10, 11, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0178865 A1 to Anderson et al. (“Anderson”),  in view of Du et al. (US Patent Publication No. 2016/0364648 A1) (“Du”), and further in view of JP Publication No. JP 2009-225629 to Maeda et al. (“Maeda”).
Regarding independent claim 1, Anderson teaches:
A machine learning system for use with a power distribution system, the power distribution system including one or more loads that consume the power provided, comprising: Anderson: Paragraph [0035] (“Commercial office buildings or multi-unit residential buildings can experience energy consumption that exceeds specifications and system failures. Disclosed herein are techniques for improving comfort, energy efficiency and reliability of building operations without the need for large additional capital investments. For purpose of illustration and not limitation, the techniques disclosed herein can use a machine learning predictive model to generate energy demand forecasts and automated analysis that can guide optimization of building operations...”) [The commercial office buildings or multi-unit residential buildings experiencing energy consumption read on “one or more loads that consume the power provided”.] 
a data library database configured to store a plurality of data samples, wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) …associated with the one or more loads…, wherein the data samples include a first trained set based on historical readings by the one or more IEDs, a second trained set based on live readings of the one or more IEDs, and weather information for the various locations, the historical readings and live reading include at least one of voltage, current, and frequency values measured by the one or more IEDs over a period of time; Anderson: Paragraph [0038] (“The data 220 can be processed and formatted and can be stored, for example, in one or more databases. For example, the data 220 can be collected with a data collector, which can include a computer programmed to interface with and receive the data internally from the cyber-physical system or from a remote system. That is, the cyber-physical system or a remote system can transmit (330) the data to the data collector, which can then store the data 220 in a database.”) Anderson: Paragraph [0043] (“... collecting (510) historical building data 322, real-time building data 321, historical exogenous data 323, and real-time exogenous data 324 with a data collector 320. The historical and real-time building data can include, for example, ... data from lighting systems, air conditioning, heating systems... The historical and real-time exogenous data can include, for example, weather data (historical and forecast)... Weather data can include, for example, temperature information (including humidity data) for both the interior and exterior of buildings, forecasts of day-ahead temperature and humidity changes, wind and storm magnitudes and trajectories.”) Anderson: Paragraph [0044] (“The historical and real-time data can also include ... electric power quality, including frequency and voltage,... Such data can be transmitted electronically from ... low voltage power quality measurement systems, smart meters or electric power consumption meters... that provide external signals inside the building or buildings”) [The data collector storing the historical and real-time data in a database reads on “a data library database configured to store a plurality of data samples”.  The lighting systems, air conditioning, heating systems inside the building read on “the one or more loads”.  The smart meters providing the historical and real-time data that include frequency and voltage data from the lighting systems, air conditioning, heating systems of the building reads on “wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads”.  The historical data from the smart meter collected and stored reads on “a first trained set based on historical readings by the one or more IEDs”. The real-time data from the smart meter collected and stored reads on “a second trained set based on live readings by the one or more IEDs”. The weather data of the various buildings reads on “weather information for the various locations”.  The frequency and voltage in the historical and real-time data transmitted from the smart meters inside the building or buildings reads on “the historical readings and live reading include at least one of voltage, current, and frequency values measured by the one or more IEDs”.  The data collected over time reads “over a period of time”.]
…
a machine learning processor configured to execute at least one machine learning algorithm and receive the data samples from the data library database, Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model.”) Anderson: Paragraph [0047] (“The adaptive stochastic controller 310 can further generate (550) one or more executable recommendations 340 with a decision algorithm 330...”) Anderson: Paragraph [0048] (“...executing business judgments defined by business rules or rules induced by machine learning systems...”) [The adaptive stochastic controller reads on “a machine learning processor”.  The execution at the adaptive stochastic controller of the predictive machine learning model reads on “to execute at least one machine learning algorithm”. The collected data, which includes the historical and real-time data collected (Paragraph [0043] of Anderson) that is received at the adaptive stochastic controller reads on “receive the associated data samples”.] 
the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm and output at least one prediction of energy usage in a predetermined future time interval based on the data samples received; and Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.  The predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like.  The predicted condition can be, for example ... electric load, steam consumption or fuel consumption. Additionally or alternative, the predicted condition, with respect to conditions involving energy usage, can be given in units of instantaneous energy demand rather than, e.g., average kilowatt-hours, to allow for highly granular measurements.”) Anderson: Paragraph [0064] (“For example, by forecasting future space temperatures by floor and quadrant (or in certain embodiments, by a finer or courser spatial division) using SVR, the Horizon Indicator can provide recommendations for next day's start-up and shut down time for the heating, ventilation and air conditioning [The adaptive stochastic controller generating the predicted condition based on the collected data with or using the predictive model reads on “the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm”.  The generation of the prediction based on the collected data including electric load, steam consumption, or fuel consumption reads on “output at least one prediction of energy usage...based on the data samples received” over a predetermined period reads on “in a predetermined future time interval”.]
an action processor configured to receive the at least one prediction of energy usage from the machine learning processor and perform at least one action based on the at least one prediction of energy usage, ... Anderson: Paragraph [0069] (“In an aspect of the disclosed subject matter, the system can be organized to enable messaging and interactions between the various components via modules designed to send and receive recommendations, predictions, and other data converted into a common format. The system can include a communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions... the processor to receive data from the System Integration Facility server, convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database, send the collected data and the data from the System Integration Facility server to the adaptive stochastic controller to generate the at least one predicted condition, store the at least one predicted condition in the database, and send the at least one predicted condition to the System Integration Facility server.”) Anderson: Paragraph [0008] (“The method can further include displaying the one or more trends based on the [The System Integration Facility server receiving the at least one predicted condition from the adaptive stochastic controller reads on “an action processor configured to receive the at least one prediction of energy usage from the machine learning processor”. The automatic steering of the floor condition based on the predicted conditions reads on “perform at least one action based on the at least one prediction of energy usage”.]
Anderson describes communicating with an HVAC system to automatically steer a floor condition in response to a predicted condition, however, Anderson does not expressly teach the coupling of the IEDs to at least one power line, the data library database features, and the features of the action processor as set forth below.  However, Du describes a system and method for utilizing smart meter messages to predict deficient elements of an electric power distribution grid prior to a customer reporting of an outage. Du teaches:
one or more intelligent electronic devices (IEDs) that are coupled to at least one power line associated with the one or more loads over various locations of the power distribution system, Du: Paragraph [0066] (“Thus, FIG. 16 shows An electric power distribution system 100 comprising an electric power distribution grid having a multiplicity of elements 250-256 capable of becoming deficient, a multiplicity of smart meters 150-151 coupling the electric power distribution grid and a corresponding multiplicity of premises 144-145, each smart meter measuring electric power consumed at each corresponding premises…”) [As shown in FIG. 16, the smart meters 150-151 are coupled to the power distribution system 100 at different premises 144-145, which reads on “(IEDs) that are coupled to at least one power line…over various locations of the power distribution system”.]
…
the data library database further configured to store the historical readings in accordance with a time series optimization scheme; Du: Paragraph [0097] (“At this point, a time series analysis or study may be undertaken of the data set resulting from the selection of FIG. 11. In one implementation, all event messages for meters which experienced an outage may be listed from oldest to newest in order to facilitate review of when the messages were sent. In one implementation, the time series analysis reveals that most event messages occur in a time period preceding an outage.”) Du: Paragraph [0098] (“FIG. 12 illustrates an exemplary corresponding histogram or time series plot of AMI event messages... all AMI events stored in the GreenPlum database…”) Du: Paragraph [0084] (“FIG. 7 illustrates at a high level the flow of information (notifications, voltage reads, event messages, etc.) from a meter…Furthermore, a typical utility may have very many more smart meters in the power distribution system, over four million smart meters for example. The resulting very large amount of data may be stored in a database.”) [The database storing information reads on “the data library database”.  The time series analysis of all events for meters that experienced an outage from oldest to newest reads on “to store the historical readings in accordance with a time series optimization scheme”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson and Du before them, to couple the smart meters at various locations of the power distribution system and implementing a time series optimization scheme as taught in Du because the references are in the 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would predict a likelihood of an outage at a suspect premises based upon messages from smart meters, and a ticket generator 270 for generating a ticket enabling a repair crew to repair a deficient grid element associated with the suspect premises. Du Paragraph [0066] 
Anderson describes communicating with an HVAC system to automatically steer a floor condition in response to a predicted condition, however, Anderson and Du do not expressly teach the features of the action processor and the control signal as presented below.  Maeda is directed to a demand control system to prevent an occurrence of defects when power consumption exceeds a threshold value. Maeda teaches:
an action processor configured to receive the at least one prediction of energy usage from the machine learning processor and perform at least one action based on the at least one prediction of energy usage, wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, Maeda: Paragraph [0018] (“...identifying all the environmental adjustment devices (the thermal environment adjustment device 2 such as an air conditioner and a refrigerator, and the lighting device 3 such as a lighting device).”) Maeda: Paragraph [0019] (“The demand prediction unit 13 integrates power consumption (demand power) measured in real time by the power measuring device 5, predicts an integrated demand value for 30 minutes from the integrated value, and the predicted value exceeds a threshold value. Whether or not the predicted value exceeds the threshold value, a demand warning is output to the control unit 10. When the control unit 10 [The demand prediction unit 13 reads on “the machine learning processor” and the control unit 10 reads on “an action processor”.  The control unit 10 receiving the predicted value of the power consumption (demand power) reads on “receive the at least one prediction of energy usage”. The one or more environmental adjustment device reads on “the one or more IEDs”. The control unit 10 generating a control command to one or more environmental adjustment device reads on “the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs”.] 
wherein the control signal is configured to shut off one or more loads associated with the at least one of the one or more IEDs when the at least one prediction of energy usage is above a predetermined energy usage threshold. Maeda: Paragraph [0019] [As described above.] [The environmental adjustment device receiving the control command from the demand control device 1 and being stopped when the predicted value exceeds a threshold value reads on “the control signal is configured to shut off one or more loads associated with the at least one of the one or more IEDs when the at least one prediction of energy usage is above a predetermined energy usage threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Du, and Maeda before them, for the adaptive stochastic controller of Anderson to predict a condition involving energy usage and transmit to a control unit of Maeda to receive the prediction of energy usage and perform at least one action based on the prediction, where the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs.  The control signal or control command, as taught in Maeda, would instruct one or more of the air conditioning, heating system, power systems, elevator management systems, and/or lighting systems of Anderson to be shut off when the predicted energy usage is above a predetermined energy usage threshold because the references are in the same field of endeavor as the claimed invention and they are focused on managing power demand from various smart devices, such as the environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent occurrence of problems in which demand from environmental devices, such as an air conditioner or a lighting device, does not exceed a threshold. Maeda Paragraph [0012] 
Regarding claim 2, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, further comprising 
a server including at least one memory and at least one processor, the data library database stored in the at least one memory Anderson: Paragraph [0069] (“The system can can include a processor and a memory having computer-executable instructions...convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database...”) and the machine learning processor and the action processor executed by the at least one processor. Anderson: Paragraph [0039] (“...an adaptive stochastic controller, e.g., via feedback and being online, can auto-correct and employ machine learning to modify actions taken on the system over time...”) Anderson: Paragraph [0069] [As described above.] [The controller using machine learning reads on “the machine learning processor...executed by the at least one processor”. The System Integration Facility server with the processor reads on “action processor executed by the at least one processor”.]
Regarding claim 3, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein the at least one machine learning algorithm includes at least one of an Artificial Neural Network, a Backpropagation, Deep Learning, a Convolutional Neural Network, a Recurrent Neural Network, and/or an Evolution Algorithm. Anderson: Paragraph [0040] (“...the adaptive stochastic controller 210 can include a machine learning element employing martingale boosting ... Additionally or alternatively, the adaptive stochastic controller 210 can include an element utilizing a technique based on a rule based system, neural network, fuzzy logic control, model predictive control, stochastic programming, linear programming, integer programming, mixed integer nonlinear programming, machine learning classifier, logistic regression, or a combination thereof.”) Anderson: Paragraph [0046] (“...the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.”) 
Regarding claim 4, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein 
the action performed by the action processor includes generating and outputting a communication signal to the at least one client indicating the predicted energy usage. Anderson: Paragraph [0035] (“...generate energy demand forecasts and automated analysis that can guide optimization of building operations to improve tenant comfort while improving energy efficiency...A user interface can be provided to display a representation of the building conditions, predicted conditions, and executable recommendations.”)
Regarding claim 9, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of clam 1, wherein the data samples further includes real time pricing information issued by an electrical utility, Anderson: Paragraph [0044] (“The historical and real-time data can also include ... pricing... Such data can be transmitted electronically from a utility company, for example, via a web portal or email, or sensed by low voltage power quality measurement systems, smart meters or electric power consumption meters, or analogous steam and fuel consumption meters, that provide external signals inside the building or buildings.”) the machine learning processor predicts pricing costs for the predetermined future time interval based on the real time pricing information and the data samples associated to the one or more IEDs, and Anderson: Paragraph [0044] [As described above.] Anderson: Paragraph [0094] (“Since the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future, it can either agree with the current history-based strategy, or discover a new strategy.”) Anderson: Paragraph [0099] (“...the Horizon Indicator can be adapted to provide a forecasting module that can predict the next two to four hours for floor-by-floor temperature resulting from steering by the operator of HVAC system set point values to maintain appropriate and cost-effective building conditions.”) [The pricing information from the utility company reads on “based on the real time pricing information” and the data reads on “based on...the data samples”.  The optimization by computing future optimal costs reads on “predicting pricing costs” for the next two to four hours reads on “for the predetermined future time interval”.]
the action processor sends a communication signal to at least one client including the predicting pricing costs for the predetermined future time interval. Anderson: Paragraph [0099] (“As depicted in FIG. 13, the 24 hour TPO forecast 1311 can be augmented in the Now-Cast by the tracking of supply air temperature and fan set points 1312. The two to four hour forecast into the future can be based upon the present HVAC settings for that floor 1313 to provide the operator with a visualization of the result on the floor from his action in the engine room. The actual temperature two hours later can be compared to the forecast from the Now-Cast 1314 and a performance score can be automatically recorded.”) [As shown in FIG. 13, the display of the optimal costs computed for future times/hours shown to the engineers or operators, reads on “sends a communication signal to at least one client”.]
Regarding claim 10, this claim incorporates the rejection presented in claim 9.  In addition, Anderson teaches:
The machine learning system of claim 9, wherein the machine learning processor generates a recommendation as to which periods within the predetermined future time interval to lower and increase energy usage to reduce costs Anderson: Paragraph [0092] (“The start-up and ramp-down recommendation systems can discover the functional mapping between hourly 24-hour predictions and provide a comparison and correction based on actual recorded versus calculated times from the recent past...The recommendation engine can output an updated recommendation for the next day's operation, hourly, and building operators act upon these optimal recommendations as morning and evening approach. The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.”) Anderson: Paragraph [0094] (“...the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future...”) [The optimal correction or adjustment of the space temperature, fan speed, or thermal inertia reads on “to lower and increase energy usage”.  Depending on whether is morning or evening, the 24 hour prediction to optimally adjust the space temperature, fan speed, or thermal inertia reads on “generates a recommendation as to which periods within the predetermined future time interval”.] and the action processor sends a communication signal to at least one client including the recommendation. Anderson: Paragraph [0092] [As presented above.][The output from the recommendation engine to the operators reads on “sends a communication signal to at least one client”.]
Regarding claim 11, this claim incorporates the rejection presented in claim 9.  In addition, Anderson teaches:
The machine learning system of claim 9, wherein the machine learning processor generates a recommendation as to when ideal periods within the predetermined future time interval to lower and increase energy usage to reduce costs Anderson: Paragraph [0092] (“The start-up and ramp-down recommendation systems can discover the functional mapping between hourly 24-hour predictions and provide a comparison and correction based on actual recorded versus calculated times from the recent past...The recommendation engine can output an updated recommendation for the next day's operation, hourly, and building operators act upon these optimal recommendations as morning and evening approach. The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.”) Anderson: Paragraph [0094] (“...the optimization is based on a model that finds the thermodynamic response of each floor of the building to various similar start-up and ramp-down times from the past, and computes the cost-optimal solution for the future...”) [The optimal correction or adjustment of the space temperature, fan speed, or thermal inertia reads on “to lower and increase energy usage”.  Depending on whether is morning or evening, the 24 hour prediction to optimally adjust the space temperature, fan speed, or thermal inertia reads on “generates a recommendation as to when ideal periods within the predetermined future time interval”.] and the action processor sends a control signal to the one or more IEDs to turn on or off loads associated with the one or more IEDs to increase or decrease energy usage in a way that lowers costs. Anderson: Paragraph [0069] [As described in claim 1. The System Integrator Facility server coupled to the adaptive controller to take action reads on “the action module sends a control signal to the at least one IED”.] Anderson: Paragraph [0056] (“...the actions including for example lighting levels, air conditioning or heat controls, load shedding such as safely shutting off elevators to optimize electrical usage during emergencies, heating ventilation and air conditions (HVAC) system optimization, and tenant comfort level maintenance regardless of occupancy levels on each floor.”) Anderson: Paragraph [0066] (“The display can also give signals for recommended start-up, ramp-down for a building's HVAC system based on SVR forecasts of space temperature.”) Anderson: Paragraph [0056] (“For example, FIG. 16 illustrates that TPO prestart recommendations can save a considerable amount of money per month 1611 compared to not preheating 1612. This savings in penalty is much larger than the actual cost of the additional energy 1613.”) [The shutting off loads, modify lighting levels, ac or heat controls through the intelligent reads “sends a control signal to the one or more IEDs to turn on or off loads”.  The cost savings due to the prestart recommendation reads on “in a way that lowers costs”.] 
Regarding claim 38, this claim incorporates the rejection presented in claim 1.  Du further teaches:
The system of claim 1, wherein the time series optimization scheme is a non structure query language (SQL) database. Du: Paragraph [0087] (“In the exemplary extraction process illustrated at least partially in the SQL Editor window of FIG. 10, PostGreSQL is one of the possible tools known to those familiar with the art that may be used to access a GreenPlum database.”) Du: Paragraph [0114] (“A set of SQL queries may be applied so that an automatic 
The motivation to combine Anderson and Du as presented in independent claim 1 is incorporated herein.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Shafi et al. (US Patent Publication No. 2017/0373500 A1) (“Shafi”).
Regarding claim 6, this claim incorporates the rejection presented in claim 1.  Anderson and Maeda do not expressly teach that the predetermined energy usage threshold is determined by the machine learning processor “based on load shedding parameters, the load shedding parameters including at least one of time of day, designation of equipment as essential or non-essential, and/or real-time pricing issued by a utility”.  Shafi is directed to methods for predicting energy consumption demand for peak load shaving. Shafi teaches:
The machine learning system of claim 1, wherein the predetermined energy usage threshold is determined by the machine learning processor based on load shedding parameters, the load shedding parameters including at least one of time of day, designation of equipment as essential or non-essential, and/or real-time pricing issued by a utility. Shafi: Claim 9 (“...activate the energy storage device to provide energy to the load from the energy storage device in response to the measured power consumption level of the load exceeding the threshold.”) Shafi: Paragraph [0022] (“The threshold prediction method makes use [The controller reads on “the machine learning processor”.  The controller computing thresholds for each day reads on “the predetermined energy usage threshold is determined by the machine learning processor based on...time of day”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Shafi before them, for the threshold of Maeda to be determined by the demand prediction unit 13 of Maeda or the adaptive stochastic controller of Anderson to be based on load shedding parameters, the load shedding parameters including at least one of time of day as taught in Shafi because the references are in the same field of endeavor as the claimed invention and they are focused on managing power demand from various environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would mitigate the uncertainty in predicting daily peak load or hourly load, which is often highly variable, by instead computing what amounts to an average over several hours. The threshold would be a proxy for excess energy consumed, and the threshold can be computed by the product of the average instantaneous excess load multiplied by the number of hours during which the load exceeds the threshold.  In addition, predicting thresholds over a comparatively short period, such as one hour or a window of a few hours, reduces the computational complexity in predicting the load, which typically involves a far larger Shafi Paragraph [0010] 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Carlson et al. (US Patent Publication No. 2018/0066860 A1) (“Carlson”).
Regarding claim 7, this claim incorporates the rejection presented in claim 1.  Anderson and Maeda do not expressly teach that the action performed by the control unit of Maeda includes “outputting the communication signal to the at least one client indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold”.  Carlson is directed to techniques for controlling an operation of an HVAC system at a site. Carlson teaches:
The machine learning system of claim 1, wherein the action performed by the action processor includes generating and outputting the communication signal to at least one client indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold. Carlson: Paragraph [0005] (“In some implementations of the method for controlling the HVAC system, determining the one or more new operation parameter values for the HVAC system may include determining the one or more new operation parameter values for the HVAC system to increase a power consumption of the HVAC system when the net load is below the threshold load value, or determining the one or more new operation parameter values for the HVAC system based on at least one of a predicted future net load ... In some implementations, increasing the power consumption of the HVAC system may include at least one of setting the HVAC system to a high power mode... or increasing a speed of a fan of the HVAC system. In some implementations, increasing the power consumption of the HVAC system may include determining whether a high power mode of the HVAC system can be supported while keeping the net load below the threshold load value, and setting the HVAC system to the high power mode when the high power mode of the HVAC system can be supported while keeping the net load below the threshold load value...”) Carlson: Paragraph [0033] (“Site gateway 124 and/or control server 128 may also control the operation of some home appliances, such as HVAC system 132 and water heater 134, which may also be used as energy shifting or energy storage devices.”) Carlson: Paragraph [0047] (“The control system of HVAC system 300 may also ...provide information, such as current settings, temperature level, or energy usage, to the user through user interface 340.”) [The control server 128 reads on “the action processor”.  The control server 128 executing the method to indicate the HVAC system to increase power reads on “generating and outputting the communication signal”.  The control system of the HVAC system providing information to the user through the user interface reads on “to at least one client”.  The determining of the new operation parameter indicating the HVAC to increase a power consumption when the predicted future net load is below the threshold load value reads on “the action ...includes generating and outputting the communication signal...indicating additional energy may be consumed by a load if the predicted energy usage is below a predetermined threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Carlson before them, for the control unit of Maeda to output a communication signal to the at 
One of ordinary skill in the art would have been motivated to do this modification in order to dynamically control energy usage and storage to minimize the usage of electrical energy from the grid, while maintaining a desired level of comfort at a site at any time. The operation of the HVAC system may be dynamically controlled based on the current and/or future energy generation (EG) system production, current and/or future loads at the site. Carlson Paragraph [0003]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Rumrill (US Patent Publication No. 2017/0162320 A1) (“Rumrill”).
Regarding claim 12, this claim incorporates the rejection presented in claim 1.  In addition, Anderson teaches:
The machine learning system of claim 1, wherein 
...
the at least one prediction of energy usage includes a prediction of at least one type of fault and a number of predicted future occurrences of the predicted at least one type of fault. Anderson: Paragraph [0010] (“The identified trends and the predicted conditions can be displayed and an operator can be alerted when an anomaly between the predicted conditions and the building conditions arises”, which reads on “the prediction includes a prediction of at least one type of fault”.) Anderson: Paragraph [0049] (“In certain embodiments, certain components, such as for example the “Horizon Indicator” as described in more detail below, can detect anomalies in performance of equipment or in external conditions, and automatically display or transmit feedback in the form of customized dashboards for a building operator.”) Anderson: Paragraph [0051] (“Trends in the one or more building conditions can be identified (561) and a predicted condition for each building condition can be generated. The identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises.”) Anderson: Paragraph [0064] (“A Horizon Indicator can then display historical, real-time and forecast values and provides recommendations when data points are trending towards sub-optimal performance using anomaly detection.”) [The providing of recommendations of predicted conditions with anomalies or sub-optimal performance reads on “the at least one prediction of energy usage includes a prediction of at least one type of fault”.  The anomalies occurring as trends between the predicted conditions and the actual building condition would arise or the data points trending towards sub-optimal performance read on “a number of predicted future occurrences of the predicted at least one type of fault”.]
Anderson and Maeda do not expressly describe “plurality of data samples include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system”.  However, Rumrill describes a power distribution monitoring system. Rumrill teaches:
the data samples include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system, and Rumrill: Paragraph [0033] (“Furthermore, monitoring devices 102, 104, and 106 are configured to also measure the electric Current and electric field waveform signatures can be monitored and catalogued by the monitoring devices to build a comprehensive database of events, causes, and remedial actions. In some embodiments, an application executed on a central server can provide waveform and event signature cataloguing and profiling for access by the monitoring devices and by utility companies. This system can provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid.”) [The waveform signatures or fault signatures of the electric field being measured reads on “data samples include waveform signatures of faults...occurring on the power distribution system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, and Rumrill before them, for the data sample of Anderson to include waveform signatures of faults measured by the one or more IEDs occurring on the power distribution system as taught in Rumrill because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to provide fault localization information with remedial action recommendations to utility companies, pre-emptive equipment failure alerts, and assist in power quality management of the distribution grid. Rumrill Paragraph [0033]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Rumrill and further in view of  Ignatova et al. (US Patent Publication No. 2017/0270414 A1) (“Ignatova”).
Regarding claim 13, this claim incorporates the rejection presented in claim 12.  Anderson, Maeda, and Rumrill do not expressly describe “where the at least one type of fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations”.  However, Ignatova describes detecting power quality events in an electrical power system and using the information to determine the impact of the power quality event on the electrical power system. Ignatova teaches:
The machine learning system of claim 12, where the at least one type of fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations. Ignatova: Paragraph [0053] (“In accordance with various aspects, power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters.”) Ignatova: Paragraph [0054] and FIG. 2B (Power Quality Event Classification – disturbance category includes undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations, power frequency variations, and power factor) [The smart meters recording faults including undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations reads on “at least one type of fault includes at least one of ... undervoltage, overvoltage, ... and/or voltage fluctuations”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Maeda, Rumrill, and Ignatova before them, for the faults of Anderson and Rumrill to include the types of faults as Ignatova because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to be able to identify power quality events that can potentially cause equipment downtime.  Such power quality events including voltage disturbances, including undervoltages, overvoltages, sags, and swells, and “out of range” harmonic levels can be readily detected and captures using the analysis as described in FIGS. 5A-5C of Ignatova. Ignatova Paragraphs [0055] and [0065]-[0078]

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Ignatova.
Regarding claim 39, this claim incorporates the rejection presented in claim 1.  Anderson, Du, and Maeda do not expressly teach the claimed recitations of claim 39.  However, Ikawa describes a time-series management device capable of filtering time-series data having a possibility of matching a specified search pattern and reading in the data from a storage device when performing a time-series analysis. Ikawa teaches:
The system of claim 1, wherein the time series optimization scheme is an indexed table for each data point series being stored, each indexed table tracks one or more of the fields in the table such that a search for any particular value does not look at every record in the table. Ikawa: Paragraph [0001] (“In particular, the present invention relates to a technique for searching accumulated time-series data for a desired search pattern fast.”) Ikawa: Abstract (“Disclosed is a time-series management device capable of filtering time-series data having a possibility of matching a specified search pattern and reading in the data from a storage device a time-series index having a feature value of a data series calculated at a specific regular time interval. In addition, a data search unit (130) makes a decision as to the feature value for each regular time interval included in the time-series index using an evaluation formula of a specified search condition, identifies a time period of a complying data series group, and performs a time-series analysis for only the data series of the identified time period.”) Ikawa: Paragraph [0204] (“FIG. 20 is a diagram exemplifying data structures of a time-series index table 220A and a time-series index node according to the second embodiment. FIG. 20(a) shows an example of a data structure of the time-series index table 220A, and FIG. 20(a) shows a structure of each node included in a tree of time-series index nodes. By the way, the time-series index table 220A shown in FIG. 20(a) and the ID 231, the start time 232a, the end time 232b, the feature value 233, and the node pointer to subsequent indexes 235 are the same as those in the first embodiment...”)[The searching of the accumulated time-series data for a desired search pattern fast reads on “such that a search for any particular value does not look at every record in the table”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Du, Maeda, and Ikawa before them, for time series optimization scheme is an indexed table for each data point series being stored, each indexed table tracks one or more of the fields in the table as taught in Ikawa because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
Ikawa: Paragraph [0017]

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Janetzko, H., Stoffel, F., Mittelstädt, S. and Keim, D.A., 2014. Anomaly detection for visual analytics of power consumption data. Computers & Graphics, 38, pp.27-37 (“Janetzko”).
Regarding claim 40, this claim incorporates the rejection presented in claim 1.  Anderson, Du, and Maeda do not expressly teach the claimed recitations of claim 40.  However, Janetzko describes a process to represent hierarchical power consumption of buildings.  Janetzko teaches:
The system of claim 1, wherein the time series optimization scheme is a positional encoded timestamp file. Janetzko: Page 31, Section 4.3, second column (“The most common visualization of time series data is undoubtedly the line chart. The main difference to the Recursive Pattern or spiral-based visualization can be found in the encoding of the actual time series value. In the latter two, the series value is shown by colored polygons, which have a spatial extent. In contrast, encoding the value in a line chart is done by the position on the y-axis…such a positional encoding,...”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Du, Maeda, and Janetzko before them, for the time series optimization scheme to be a positional encoded timestamp file as taught in Janetzko because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
Janetzko: Abstract

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Du, and Maeda, and further in view of Nolan et al. (US Patent Publication No. 2019/0349733 A1) (“Nolan”).
Regarding claim 41, this claim incorporates the rejection presented in claim 1.  Anderson, Du, and Maeda do not expressly teach the claimed recitations of claim 41.  However, Nolan describes devices that can perform remote sensing and actuation functions. Nolan teaches:
The system of claim 1, wherein the time series optimization scheme is a sharding scheme that splits tables of the database based on ranges of a predetermined valve to improve storage distribution and search speeds to find data. Nolan: Paragraph [0129] (“The interface 918 may be used to connect the IoT device 900 (or IoT device 702) to actuators 922, such as power switches, valve actuators, an audible sound generator, a visual warning device, and the like.”) Nolan: Paragraph [0189] (“At block 1606, a node allowed to join a decentralized database cluster may create a number of shared partitions and tables as specified, for example, by the network developers. Data stored in shared partitions and shared tables may be replicated within the network. The network may indicate how many copies of a data object may be stored for redundancy. A replication factor may be global, or the replication factor may be applied differently based, for example, on data object type. The replication factor may be selected based on the criticality of the data, or may be selected on piecemeal basis for partitions and tables, Data being stored may be sharded. Sharded data may refer to data stored in partial pieces across participating nodes in the network so that no single node has a complete set of shards for reconstruction of a particular object.”) Nolan: Paragraph [0178] (“In an example, the decentralized database may function through the use of public and private partitioning of tables within a database for natively supporting decentralized operation of distributed databases. This may improve the operation of an IoT system by allowing the distributed storage of data across a number of constrained devices.”) Nolan: Paragraph [0211] (“The objective function may, for example, favor cost, reliability, processing speed and result production time, or geographical area spread.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Du, Maeda, and Nolan before them, for the time series optimization scheme is a sharding scheme that splits tables of the database based on ranges of a predetermined valve to improve storage distribution and search speeds to find data as taught in Nolan because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to improve the data integrity, quality assurance, and deliver a metric of data confidence. Nolan: Paragraph [0076]

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Ignatova, and Kezunovic, M., 2011. Smart fault location for smart grids. IEEE transactions on smart grid, 2(1), pp.11-22 (“Kezunovic”) and further in view of Maeda.
Regarding independent claim 25, Anderson teaches:
A system for use with a power distribution system, the power distribution system including one or more loads that consume the power provided, comprising: Anderson: Paragraph [0035] (“Commercial office buildings or multi-unit residential buildings can experience energy consumption that exceeds specifications and system failures. Disclosed herein are techniques for improving comfort, energy efficiency and reliability of building operations without the need for large additional capital investments. For purpose of illustration and not limitation, the techniques disclosed herein can use a machine learning predictive model to generate energy demand forecasts and automated analysis that can guide optimization of building operations...”) [The commercial office buildings or multi-unit residential buildings experiencing energy consumption read on “one or more loads that consume the power provided”.] 
a data library database configured to store a plurality of data samples, wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) … associated with the one or more loads,… Anderson: Paragraph [0038] (“The data 220 can be processed and formatted and can be stored, for example, in one or more databases. For example, the data 220 can be collected with a data collector, which can include a computer programmed to interface with and receive the data internally from the cyber-physical system or from a remote system. That is, the cyber-physical system or a remote system can transmit (330) the data to the data collector, which can then store the data 220 in a database.”) Anderson: Paragraph [0043] (“... collecting (510) historical building data 322, real-time building data 321, historical exogenous data 323, and real-time exogenous data 324 with a data collector 320. The historical and real-time building data can include, for example, ... data from lighting systems, air conditioning, heating systems... The historical and real-time exogenous data can include, for example, ... energy data such as steam and natural gas usage...over time”) Anderson: including frequency and voltage,... Such data can be transmitted electronically from ... low voltage power quality measurement systems, smart meters or electric power consumption meters... that provide external signals inside the building or buildings”) [The data collector storing the historical and real-time data in a database reads on “a data library database configured to store a plurality of data samples”.  The lighting systems, air conditioning, heating systems inside the building read on “the one or more loads”.  The smart meters providing the historical and real-time data that include frequency and voltage data from the lighting systems, air conditioning, heating systems of the building reads on “wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) associated with the one or more loads”.]
...
a machine learning processor configured to execute at least one machine learning algorithm and receive the data samples from the data library database, Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model.”) Anderson: Paragraph [0047] (“The adaptive stochastic controller 310 can further generate (550) one or more executable recommendations 340 with a decision algorithm 330...”) Anderson: Paragraph [0048] (“...executing business judgments defined by business rules or rules induced by machine learning systems...”) [The adaptive stochastic controller reads on “a machine learning processor”.  The execution at the adaptive stochastic controller of the predictive machine learning model reads on “to execute at least one machine learning algorithm”. The collected data, which includes the historical and real-time data collected (Paragraph [0043] of Anderson) that is received at the adaptive stochastic controller reads on “receive the data samples”.] 
the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm and Anderson: Paragraph [0046] (“The collected data 320 can be received (i.e., transmitted to) (530) at an adaptive stochastic controller 310, and the adaptive stochastic controller 310 can generate (540) a predicted condition with a predictive model 315. The predictive model 315 can be, for example, a predictive machine learning model. Additionally or alternatively, the predictive model 315 can be a model based on a first-principles physics model, neural network, statistical auto-regression, machine learning regression, statistical regression, or a combination thereof.  The predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like.  The predicted condition can be, for example ... electric load, steam consumption or fuel consumption. Additionally or alternative, the predicted condition, with respect to conditions involving energy usage, can be given in units of instantaneous energy demand rather than, e.g., average kilowatt-hours, to allow for highly granular measurements.”) [The adaptive stochastic controller generating the predicted condition based on the collected data with or using the predictive model reads on “the machine learning processor configured to process the data samples in accordance with the at least one machine learning algorithm”.]
output a prediction of at least one type of power distribution fault to occur in a predetermine future time interval and a number of predicted future occurrences of the prediction of the at least one type of power distribution fault; and Anderson: Paragraph [As described above.] Anderson: Paragraph [0010] (“The identified trends and the predicted conditions can be displayed and an operator can be alerted when an anomaly between the predicted conditions and the building conditions arises.”) Anderson: Paragraph [0049] (“In certain embodiments, certain components, such as for example the “Horizon Indicator” as described in more detail below, can detect anomalies in performance of equipment or in external conditions, and automatically display or transmit feedback in the form of customized dashboards for a building operator.”) Anderson: Paragraph [0051] (“Trends in the one or more building conditions can be identified (561) and a predicted condition for each building condition can be generated. The identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises.”) Anderson: Paragraph [0064] (“A Horizon Indicator can then display historical, real-time and forecast values and provides recommendations when data points are trending towards sub-optimal performance using anomaly detection.”) [The generation and display of predicted conditions, which include electric load and steam or fuel consumption with anomalies between the predicted conditions and the building conditions or sub-optimal performance reads on “output a prediction of at least one type of power distribution fault”.  The anomalies occurring as trends between the predicted conditions, which include electric load and steam or fuel consumption, and the actual building condition would arise or the data points trending towards sub-optimal performance read on “a number of predicted future occurrences of the predicted at least one type of power distribution fault”.]
an action processor configured to receive the prediction of the at least one type of power distribution fault from the machine learning processor and perform at least one action based on the prediction of the at least one type of power distribution fault,... Anderson: Paragraph [0069] (“In an aspect of the disclosed subject matter, the system can be organized to enable messaging and interactions between the various components via modules designed to send and receive recommendations, predictions, and other data converted into a common format. The system can include a communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions... the processor to receive data from the System Integration Facility server, convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database, send the collected data and the data from the System Integration Facility server to the adaptive stochastic controller to generate the at least one predicted condition, store the at least one predicted condition in the database, and send the at least one predicted condition to the System Integration Facility server.”) Anderson: Paragraph [0008] (“The method can further include displaying the one or more trends based on the collected data of the one or more buildings, the one or more predicted conditions, and the one or more executable recommendations, and/or communicating with the one or more buildings' HVAC systems to ... automatically steer a floor condition of the said one or more buildings in response to the one or more trends, predicted conditions, or executable recommendations displayed on the graphical user interface.”) [The System Integration Facility server receiving the at least one predicted condition from the adaptive stochastic controller reads on “action processor configured to receive the prediction of the at least one type of power distribution fault from the machine learning processor”. The automatic steering of the floor condition based on the predicted conditions reads on “perform at least one action based on the prediction of the at least one type of power distribution fault”.]
Anderson does not expressly describe, the coupling of the one or more IEDs, the data samples received as set forth below, and the features of the action processor.  However, Ignatova describes a method to detect a power quality event, determine if one or more power outages occurs in a defined time period extending from a beginning of the power quality event to an end of the power quality event, and if one or more power outages occurs in the defined time period, then perform an analysis. Ignatova teaches:
… one or more intelligent electronic devices (IEDs) that are coupled to at least one power line, the data samples received from the one or more IEDs include voltage waveform signatures of faults measured by the one or more IEDs occurring on at least one power line of the power distribution system, Ignatova: Paragraph [0053] (“In accordance with various aspects, power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters. Data related to a power quality event may include an event ID, an event class, and the relevant physical meaning (e.g., min/max voltage, duration, etc.).”) Ignatova: Paragraph [0039] (“In an ideal three-phase power system, the voltages are at their nominal magnitude, at their nominal frequency, are perfectly balanced, and have a perfect sinusoidal waveform. Any disturbance to one of these parameters (magnitude, frequency, waveform, symmetry) may be classified as a power quality event.”) Ignatova: Paragraph [0049] (“A voltage fluctuation is a systematic variation of the voltage waveform or a series of random voltage changes, of small dimensions, namely 95%-105% of nominal at low frequency, generally below 25 Hz.”) Ignatova: Paragraph [0056] (“FIG. 4 illustrates an embodiment of a system 400 ... The system 400 may include a network of PQ monitoring devices 130, such as intelligent devices Which reads on “(IEDs) that are coupled to at least one power line”.) Ignatova: Paragraph [0063] (“For instance, according to some embodiments, the PQ analysis system 125 receives information from one or more of the PQ monitoring devices 130, and uses this information to correlate detected equipment outages with a power quality event… the PQ Analysis system may control or otherwise take action to stabilize the voltage level…”) [The PQ system receiving a power quality event of voltage disturbance of the voltage waveform recorded by the smart meters reads on “the data samples received from the one or more IEDs include voltage waveform signatures of faults measured by the one or more IEDs occurring on at least one power line of the power distribution system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson and Ignatova before them, for the faults of Anderson to include the types of power distribution faults including voltage waveform as taught in Ignatova because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification in order to be able to identify power quality events that can potentially cause equipment downtime.  Such power quality events including voltage disturbances, including undervoltages, overvoltages, sags, and swells, and “out of range” harmonic levels can be readily detected and Ignatova Paragraphs [0055] and [0065]-[0078]
Anderson and Ignatova do not expressly describe the amended features of the data samples and the features of the action processor.  However, Kezunovic describes fault location as an important application among intelligent monitoring and outage management tasks used for realization of self-healing networks, one of the most attractive features of smart grids. See Abstract The data gathered from various intelligent electronic devices (IEDs) installed throughout the power system could be utilized for smart approaches to locating faults in both transmission and distribution systems. Kezunovic teaches:
…wherein the data samples of the voltage waveform signatures of faults include time of fault, duration of fault, magnitude of fault and triggering channel of the IED that the fault occurred on; Kezunovic: section V, Page 19, first column, (“when a fault occurs on the feeder captured voltage sags are different based on how far the meters are installed from the fault location. Having the voltage sag waveforms, it is possible to locate the faulty node or the faulty area of the feeder by matching the waveform patterns.”) Kezunovic: Section II, sub-section A. Transmission Line Fault Location, Page 12, second column, (“Traveling wave based fault location approaches [19]–[20][21] use transient signals generated by the fault. They are based on the correlation between the forward and backward traveling waves along a line or direct detection of the arrival time of the waves at terminals.”) Kezunovic: Section IV, sub-section B. Double-End Methods, Page 18, first column, (“The during-fault phasor can be calculated using any fault cycle following the fault inception and prior to fault clearance. The fault inception moment is determined from waveforms recorded by DFR.”) Kezunovic: section V, Page 19, first column, (“…for each faulted phase…                         
                            
                                
                                    V
                                
                                
                                    k
                                    ,
                                    m
                                    e
                                    d
                                
                                
                                    i
                                
                            
                             
                        
                    magnitude of the during-fault voltage sag, on phase                         
                            
                                
                                    V
                                
                                
                                    k
                                    ,
                                    s
                                    i
                                    m
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                             
                        
                    magnitude of the during-fault voltage sag, on phase k, at node i calculated for a fault at node j.”) Kezunovic: Section IV, sub-section B. Double-End Methods, Page 17, second column, (“Field Data: these include event data recorded by different IEDs after occurrence of any abnormality. The field recorded data (DFR data) should follow the COMTRADE format [49]. The DFR data (*.dat) contains analog and digital sample values for all input channels for a specific substation. The configuration data (*.cfg) contains information for interpreting the allocation of measured data to the equipment in substation.”) [The voltage sag waveforms of faulty node or area read on “the voltage waveform signatures of faults”. The arrival time of the wave reads on “time of fault”. The fault cycle from fault inception to fault clearance reads on “duration of fault”. The voltage magnitude of each fault phase reads on “magnitude of fault”. The channel for a substation, which uses IED, reads on “triggering channel of the IED”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Ignatova, and Kezunovic before them, for the data samples of the voltage waveform signatures of faults include time of fault, duration of fault, magnitude of fault and triggering channel of the IED that the fault occurred on as taught in Kezunovic, because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because abundance of IED data could be used to improve accuracy, robustness, and speed of the fault location process. Kezunovic Introduction, second column. Kezunovic, in combination with Anderson and Ignatova, would provide two automated fault location methods, one for transmission and one for distribution systems were selected to show Kezunovic Conclusion, Page 21.
Anderson describes communicating with an HVAC system to automatically steer a floor condition in response to a predicted condition.  However, Anderson in combination with Ignatova and Kezunovic do not expressly teach the claimed features of the action processor as explained below.  However, Maeda is directed to a demand control system to prevent an occurrence of defects when power consumption exceeds a threshold value. Maeda teaches:
an action processor configured to receive the prediction of the at least one type of power distribution fault from the machine learning processor and perform at least one action based on the prediction of the at least one type of power distribution fault, wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, Maeda: Paragraph [0018] (“...identifying all the environmental adjustment devices (the thermal environment adjustment device 2 such as an air conditioner and a refrigerator, and the lighting device 3 such as a lighting device).”) Maeda: Paragraph [0019] (“The demand prediction unit 13 integrates power consumption (demand power) measured in real time by the power measuring device 5, predicts an integrated demand value for 30 minutes from the integrated value, and the predicted value exceeds a threshold value. Whether or not the predicted value exceeds the threshold value, a demand warning is output to the control unit 10. When the control unit 10 receives the demand alarm output from the demand prediction unit 13, the control unit 10 refers to the control / return database stored in [The demand prediction unit 13 reads on “the machine learning processor” and the control unit 10 reads on “an action processor”.  The control unit 10 receiving the predicted value of the power consumption (demand power) reads on “receive the prediction”. The one or more environmental adjustment device reads on “the one or more IEDs”. The control unit 10 generating a control command to one or more environmental adjustment device reads on “the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs”.] 
wherein the control signal is configured to shut off one or more loads associated with a location of a predicted power distribution fault. Maeda: Paragraph [0019] [As described above.] Maeda: Paragraph [0013] (“Hereinafter, an embodiment in which the technical idea of the present invention is applied to a demand control system installed in a store selling a fresh food (a convenience store, a supermarket, etc.) will be described in detail with reference to the drawings.”) Maeda: Paragraph [0014] (“The demand control system of the present embodiment includes a plurality of environmental adjustment devices that adjust the indoor (inside the store) environment, an environmental measurement device 4 that measures the [The environmental adjustment device in the store receiving the control command from the demand control device 1 and being stopped when the predicted value exceeds a threshold value, where in response to exceeding the threshold value a demand warning is output reads on “the control signal is configured to shut off one or more loads associated with a location a predicted power distribution fault”.  The demand warning or demand alarm output from the demand prediction unit associated with the store reads on “a location of a predicted power distribution fault”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anderson, Ignatova, Kezunovic and Maeda before them, for the adaptive stochastic controller of Anderson to predict a condition involving energy usage and transmit to a control unit of Maeda to receive the prediction of energy usage and perform at least one action based on the prediction, where the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs.  The control signal or control command, as taught in Maeda, would instruct one or more of the air conditioning, heating system, power systems, elevator management systems, and/or lighting systems of Anderson to shut off one or more loads associated with a location of a predicted power distribution fault because the references are reasonably pertinent to the problem faced by the inventors of the claimed invention and they are focused on managing power demand from various smart devices, such as the environmental devices.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent occurrence of problems in which demand from Maeda Paragraph [0012] 
Regarding claim 26, this claim incorporates the rejection presented in claim 25.  Anderson does not expressly describe “where the at least one type of power distribution fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations”.  However, Ignatova teaches:
The system of claim 25, where the at least one type of power distribution fault includes at least one of transients, interruption of supply voltage or load current, undervoltage, overvoltage, waveform distortion, and/or voltage fluctuations. Ignatova: Paragraph [0053] (“In accordance with various aspects, power quality events are disturbances from the minimal voltage that may be recorded by devices such as smart meters.”) Ignatova: Paragraph [0054] and FIG. 2B (Power Quality Event Classification – disturbance category includes undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations, power frequency variations, and power factor) [The smart meters recording faults including undervoltage, overvoltage, harmonics, unbalance, voltage fluctuations reads on “at least one type of power distribution fault includes at least one of ... undervoltage, overvoltage, ... and/or voltage fluctuations”.]
The motivation to combine Anderson and Ignatova as provided in claim 25 is incorporated herein.
Regarding claim 27, this claim incorporates the rejection presented in claim 26.  In addition, Anderson teaches:
The system of claim 26, wherein the data samples further includes live readings of the power distribution system.  Anderson: Paragraph [0014] (“In certain embodiments, the data [The data including real-time building data reads on “live readings of the power distribution system”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter
Claims 29 and 32-37 are allowed.
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Rawat, W. and Wang, Z., 2017. Deep convolutional neural networks for image classification: A comprehensive review. Neural computation, 29(9), pp.2352-2449 (“Rawat”), describes a deep convolutional neural network (CNN) with layer-wise context expansion and location-based attention, for large vocabulary speech recognition. In our model each higher layer uses information from broader contexts, along both the time and frequency dimensions, than its immediate lower layer. Both the layer-wise context expansion and the location-based attention can be implemented using the element-wise matrix product and the convolution operation. For Rawat would not be combinable with the cited art of record, as it is not teaching “a first layer of the neural networks is trained to classify noise introduced into the at least one power line from an input set of harmonics, which is fed into a second layer that identifies possible sources of the classified noise, which is fed into a third layer that identifies a most likely source of the classified noise, wherein each layer is trained individually”, as recited in independent claim 29.
Pan, J., Zi, Y., Chen, J., Zhou, Z. and Wang, B., 2017. LiftingNet: A novel deep learning network with layerwise feature learning from noisy mechanical data for fault classification. IEEE Transactions on Industrial Electronics, 65(6), pp.4973-4982 (“Pan”), describes the LiftingNet is constructed to classify mechanical data even though inputs contain considerable noise and randomness. The LiftingNet consists of split layer, predict layer, update layer, pooling layer, and full-connection layer. Different kernel sizes are allowed in convolutional layers to improve learning ability. As a multilayer neural network, deep features are learned from shallow ones to represent complex structures in raw data. Feasibility and effectiveness of the LiftingNet is validated by two motor bearing datasets. Results show that the proposed method could achieve layerwise feature learning and successfully classify mechanical data even with different rotating speed and under the influence of random noise.  However, the description of Pan
The following is an examiner’s statement of reasons for allowance:
Claim 29
The reasons for allowance of Claim 29 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system for use with a power distribution system, the power distribution system including one or more loads that consume the power provided, comprising: 
a data library database configured to store a plurality of data samples, wherein at least a portion of the data samples are received from one or more intelligent electronic devices (IEDs) that are coupled to at least one power line associated with the one or more loads, the data samples received from the one or more IEDs include at least one of voltage, current, and frequency values measured by the one or more IEDs over a period of time; a machine learning processor configured to execute at least one machine learning algorithm that layers neural networks together such that sets of outputs from one layer are inputs to the next layer, the machine learning processor configured to process the data samples received from the data library database in accordance with the at least one machine learning algorithm and output a prediction of at least one type of power distribution disturbance; and an action processor configured to receive the prediction of the at least one type of power distribution disturbance from the machine learning processor and perform at least one action based on the prediction of the at least one type of power distribution disturbance, wherein the action includes generating at least one control signal and outputting the at least one control signal to at least one of the one or more IEDs, wherein the control signal is configured to shut off one or more loads associated with a location of a predicted power distribution disturbance, “wherein the at least one type of power distribution disturbance includes” noise on at least one power line of the power distribution system and “a first layer of the neural networks is trained to classify noise introduced into the at least one power line from an input set of harmonics, which is fed into a second layer that identifies possible sources of the classified noise, which is fed into a third layer that identifies a most likely source of the classified noise, wherein each layer is trained individually”.
As dependent claims 32-37 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1 and 12A-13B and corresponding description.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Andersen, M.P. and Culler, D.E., 2016. Btrdb: Optimizing storage system design for timeseries processing. In 14th {USENIX} Conference on File and Storage Technologies ({FAST} 16) (pp. 39-52). Describes collecting, distilling and analyzing – in near real-time and historically – time-correlated telemetry from a large number of high-precision networked sensors with fairly high sample rates. This scenario occurs in monitoring the internal dynamics of electric grids, building systems, industrial processes, vehicles, structural health, and so on.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M. CHOI/Patent Examiner, Art Unit 2117